MEMORANDUM ***
Ruben Cota appeals the district court’s denial of his petition for writ of habeas corpus which challenged Ms first degree murder conviction. We review de novo the district court’s decision to deny the 28 U.S.C. § 2254 habeas petition, accepting its factual findings uMess they are clearly erroneous. Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001). We find no such error in this case. Testimony does not constitute perjury merely because it is contradicted by the testimony of another witness.
The Petitioner’s argument that the testimony which convicted him should have been known by the prosecutor to have been perjured because of alleged inconsistencies between the physical evidence and the testimonial evidence cannot be considered. The record reflects that this argument was never presented to the state court but was raised for the first time in Petitioner’s January 14, 1999 Traverse, filed in the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.